United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, SOUTHEASTERN
MAIL FACILITY, Devon, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-218
Issued: March 20, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 31, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated May 31, 2006 denying her occupational disease
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
sustained an occupational disease causally related to factors of her federal employment.
FACTUAL HISTORY
On March 7, 2005 appellant, then a 44-year-old mail carrier, filed an occupational disease
claim alleging that she developed carpal tunnel syndrome (CTS) as a result of performing
repetitive duties in the course of her employment. Appellant allegedly first realized that her

condition was caused by her employment on November 2, 2002 but did not file her claim for
more than two years, for fear she would be fired.1
In support of her occupational disease claim, appellant submitted a May 23, 2003 report
from Dr. Arnold S. Lincow, a Board-certified family practitioner, who stated that appellant was
injured on January 15, 2003 at work, when heavy bundles of mail fell on her thumbs, causing
severe pain in both hands. Dr. Lincow indicated that appellant had been having pain for several
months prior, but that the January 15, 2003 incident had worsened her condition. Examination of
the wrists and hands were remarkable for edema. Dr. Lincow found positive Tinel’s and
Phalen’s signs bilaterally and decreased grip strength bilaterally (1/5). The forearms were
painful to palpitation bilaterally. Dr. Lincow provided a diagnosis of bilateral CTS and opined to
a reasonable degree of medical certainty that the injuries sustained were severe in nature and
were causally related to the trauma experienced by appellant in a motor vehicle accident that
occurred on January 22, 2003.
In a May 4, 2004 report, Dr. Lincow opined, to a reasonable degree of medical certainty,
that appellant sustained a severe on-the-job injury on January 15, 2003, when heavy bundles of
mail fell on her hands, resulting in bilateral thumb strains with traumatic and median nerve
neuropathies and aggravation of bilateral CTS. He stated that, on or about February 27, 2003,
appellant sustained a repetitive motion injury, but was afraid to report the injury, for fear of
being fired. Dr. Lincow stated that she had no disability prior to the February 27, 2003 trauma.
He reviewed a November 12, 2003 magnetic resonance imaging scan, a November 13, 2003
electromyogram (EMG) report, and a November 25, 2003 nuclear bone scan. Dr. Lincow
provided diagnoses of bilateral CTS, median nerve entrapment, injury to the bilateral thumbs,
myofascial pain syndrome, aggravation of the bilateral CTS, and chronic complex pain
syndrome, type 2 with a compression cyst on the median nerve secondary to the capitate and
lunate bone. His April 23, 2004 examination revealed bilateral Tinel’s and Phalen’s signs,
decreased grip bilaterally, with allodynia and coolness of the hands bilaterally, atrophy of the left
thenar and bilateral pain at the metacarpophalangeal joint of the thumbs. Dr. Lincow opined that
appellant’s injuries were directly and causally related to being injured on January 15, 2003 and
again on February 27, 2003.
In a November 13, 2003 report, Dr. Stephen E. Sacks, a Board-certified osteopath,
specializing in the field of neurology, conducted an EMG and nerve conduction study. He stated
that appellant had sustained a work-related injury on January 15, 2003, which resulted in
significant pain, numbness and tingling involving the upper extremity area. Appellant had
significant restriction in range of motion of the cervical area, limited flexion and extension at the
wrist, resulting in irritation and positive Tinel’s sign bilaterally. Dr. Sacks noted dysthesia along
the median nerve distribution of both hands. The sensory examination was intact to vibration
and joint position sense. The nerve conduction study was consistent with CTS involving the
median nerve across the wrist and palmar aspects of the nerve.
1

The Board notes that appellant filed a traumatic injury claim on March 26, 2003, alleging wrist strain due to
repetitive motion related to her employment. She appealed the denial of her claim to the Board. By decision dated
December 9, 2005, the Board remanded the case to the Office for further development and a determination as to
whether the case should proceed as a traumatic injury or occupational disease claim. Docket No. 05-1949 (issued
December 9, 2005).

2

In a February 23, 2005 report, Dr. Lincow described the results of a December 2, 2004
nuclear bone scan, which he stated were grossly abnormal. These new findings revealed
increased uptake in the presence of the distal aspects of both ulnar bones and mid aspect of the
left wrist, as well as the head of the left 3rd metacarpal. December 2, 2004 EMG and nerve
conduction study reports showed progression of appellant’s CTS. Dr. Lincow’s examination
revealed atrophy of the right hand and wrist thenar eminence with multiple trigger points,
coolness, spasm edema from the thumb to the 4th finger with a positive Finkelstein test, painful
click over the metacarpophalangeal joint of the right wrist, positive Phalen’s and Tinel’s sign,
positive shuck test and pain over the triangular fibrocartilage of bilateral wrists at the area of the
ulnar, lunate and scaphoid bones. He provided diagnoses of bilateral CTS, traumatic aggravation
of median nerve entrapment neuropathy, traumatic aggravation of preexisting asymptomatic
arthritis of bilateral hands, worse on the left that on the right, chronic complex pain syndrome,
type 2, unresolved bilateral thumb sprains with de Quervain’s disease, more so on the right than
on the left, compressive cyst of the left hand causing aggravation of CTS and median nerve
neuropathy. Dr. Lincow opined, to a reasonable degree of medical certainty, that appellant’s
conditions were directly and causally related to the severe trauma she suffered on
February 27, 2003. He explained that, when appellant was injured, “her hands were in a prone
position, banged backwards which caused her to have a compression neuropathy of bilateral
hands causing her traumatic impaction [CTS.]” Dr. Lincow stated that this type of injury is quite
common, especially in sports areas.
On May 5, 2005 the Office informed appellant that the information submitted was
insufficient to establish a causal relationship between the employment incidents identified and
her diagnosed condition or to resolve the conflicting etiology of her injury. Appellant was
provided 30 days to submit additional evidence. She submitted an undated note, in which she
stated that she had not been involved in a motor vehicle accident in January 2003. Appellant
also submitted therapy and progress notes bearing illegible signatures.
By decision dated October 3, 2005, the Office denied appellant’s claim. The Office
found that the medical evidence was insufficient to establish that her diagnosed CTS was
causally related to work-related events.
On October 6, 2005 appellant, through her
representative, requested an oral hearing.
At the March 2, 2006 oral hearing, appellant testified she injured her hand on January 15,
2003, when several bundles of mail fell directly on her thumbs and bent back her fingers. She
indicated that she also performed a great deal of repetitive work at the employing establishment
since 2000 and began experiencing pain and cramping in her hands in November 2002.
Appellant reiterated that she was not involved in a motor vehicle accident in January 2003.
By decision dated May 31, 2006, the Office hearing representative affirmed the
October 3, 2005 decision. The Office found that appellant had failed to establish a causal
relationship between the incidents of her employment and her diagnosed condition.

3

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that an injury
was sustained in the performance of duty as alleged and that any disability and/or specific
condition for which compensation is claimed are causally related to the employment injury.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.4
The medical evidence required to establish a causal relationship, generally, is rationalized
medical opinion evidence, i.e., medical evidence presenting a physician’s well-reasoned opinion
on how the established factor of employment caused or contributed to claimant’s diagnosed
condition. To be of probative value, the opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.5
An award of compensation may not be based on appellant’s belief of causal relationship.
Neither the mere fact that a disease or condition manifests itself during a period of employment
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish a causal relationship.6
ANALYSIS
Appellant alleged that she developed CTS as a result of performing repetitive duties in
the course of her employment. The Board finds that the medical evidence of record, which
consists of reports from Drs. Sacks and Lincow, fails to establish that appellant sustained an
occupational disease causally related to factors of her federal employment.

2

5 U.S.C. §§ 8101-8193.

3

Dennis M. Mascarenas, 49 ECAB 215, 217 (1997).

4

Solomon Polen, 51 ECAB 341, 344 (2000). An occupational disease or illness means a condition produced in
the work environment over a period longer than a single workday or shift by such factors as systemic infection,
continued or repeated stress or strain or other continued or repeated conditions or factors of the work environment.
William Taylor, 50 ECAB 234 (1999). See also 5 U.S.C. § 8101(5) (injury defined, 20 C.F.R. § 10.5(q) and (ee)
(2002) (occupational disease or illness and traumatic injury defined).
5

Leslie C. Moore, 52 ECAB 132, 134 (2000); see also Ern Reynolds, 45 ECAB 690, 695 (1994).

6

Dennis M. Mascarenas, supra note 3 at 218.

4

In a November 13, 2003 report of an EMG and nerve conduction study, Dr. Sacks stated
that appellant had sustained a work-related injury on January 15, 2003, which resulted in
significant pain, numbness and tingling involving the upper extremity area. He concluded that
the nerve conduction study was consistent with CTS involving the median nerve across the wrist
and palmar aspects of the nerve. Dr. Sacks did not sufficiently describe appellant’s job duties or
explain the medical process through which such duties would have been competent to cause the
claimed condition. Medical conclusions unsupported by rationale are of little probative value.7
Moreover, Dr. Sack’s opinion was vague and was not rendered to a reasonable degree of medical
certainty.8 The Board also finds that Dr. Sacks’ conclusion that appellant’s condition resulted
from an injury that allegedly occurred on a specific day, to-wit; January 15, 2003, does not
support appellant’s occupational disease claim. An occupational disease or illness is a condition
produced in the work environment over a period longer than a single workday or shift by such
factors as systemic infection, continued or repeated stress or strain or other continued or repeated
conditions or factors of the work environment.9 On the other hand, a traumatic injury is a
condition caused by a specific event or series of events, within a single workday.10 For these
reasons, Dr. Sacks’ report is of reduced probative value.
Dr. Lincow’s reports are also insufficient to establish appellant’s occupational disease
claim on several counts. Appellant is required to submit medical evidence establishing that her
diagnosed condition is causally related to the employment factors she has identified.11 To be of
probative value, the opinion of the physician must be based on a complete and accurate factual
and medical background of the claimant, must be one of reasonable medical certainty and must
be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.12
Dr. Lincow’s reports are both inaccurate and poorly rationalized.
Dr. Lincow’s opinion on the cause of appellant’s condition was based on an inaccurate
factual background, as demonstrated by inconsistencies in his reports. On May 23, 2003
Dr. Lincow stated that appellant was injured on January 15, 2003 at work, when heavy bundles
of mail fell on her thumbs, causing severe pain in both hands. In that same report, he opined to a
reasonable degree of medical certainty that her bilateral CTS was causally related to the trauma
experienced by appellant in the motor vehicle accident that occurred on January 22, 2003. The
Board notes that appellant later testified at her hearing that she was not involved in an
automobile accident in January 2003. On May 4, 2004 Dr. Lincow stated that, on or about
February 27, 2003, appellant sustained a repetitive motion injury, but was afraid to report the
injury, for fear of being fired. In his February 23, 2005 report, Dr. Lincow opined, to a
7

Willa M. Frazier, 55 ECAB 379 (2004).

8

See Ricky S. Storms, 52 ECAB 349 (2001).

9

William Taylor, supra note 4; see also 20 C.F.R. § 10.5(q).

10

20 C.F.R. § 10.5(ee).

11

Solomon Polen, supra note 4.

12

See supra note 5.

5

reasonable degree of medical certainty, that appellant’s conditions were directly and causally
related to the severe trauma she suffered on February 27, 2003. He explained that, when
appellant was injured, “her hands were in a prone position, banged backwards which caused her
to have a compression neuropathy of bilateral hands causing her traumatic impaction [CTS.]”
Appellant has not alleged and the evidence of record does not establish that she was injured at
work on February 27, 2003. The factual inconsistencies presented by Dr. Lincow diminishes the
probative value of his reports.
The opinions offered by Dr. Lincow are not well rationalized and are, therefore, of
limited probative value. On May 23, 2003 he stated that appellant was injured on January 15,
2003 at work, when heavy bundles of mail fell on her thumbs and opined to a reasonable degree
of medical certainty that her CTS was causally related to the trauma experienced by appellant in
the motor vehicle accident that occurred on January 22, 2003. Dr. Lincow did not ever address
his erroneous reference to a January 22, 2003 motor vehicle accident nor did he provide medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.13 On May 4, 2004 Dr. Lincow opined
that appellant’s injuries were directly and causally related to her January 15, 2003 injury, when
heavy bundles of mail fell on her hands, resulting in bilateral thumb strains with traumatic and
median nerve neuropathies and aggravation of bilateral CTS and again on February 27, 2003,
when she sustained a repetitive motion injury. As he did not explain the physiological process
whereby the cited work conditions caused appellant’s diagnosed condition, this report is also of
diminished probative value. On February 23, 2005 Dr. Lincow noted progression of appellant’s
CTS. He provided diagnoses of bilateral CTS, traumatic aggravation of median nerve
entrapment neuropathy, traumatic aggravation of preexisting asymptomatic arthritis of bilateral
hands, worse on the left that on the right, chronic complex pain syndrome, type 2, unresolved
bilateral thumb sprains with de Quervain’s disease, more so on the right than on the left,
compressive cyst of the left hand causing aggravation of CTS and median nerve neuropathy.
Dr. Lincow opined, to a reasonable degree of medical certainty, that appellant’s conditions were
directly and causally related to the severe trauma she suffered on February 27, 2003. He
explained that, when appellant was injured, “her hands were in a prone position, banged
backwards which caused her to have a compression neuropathy of bilateral hands causing her
traumatic impaction carpal tunnel syndrome.” Dr. Lincow noted that this type of injury is quite
common, especially in sports areas. This report is deficient for several reasons. As noted above,
Dr. Lincow’s opinion is based on an inaccurate history of injury. He also failed to explain how
the employment incidents identified by appellant caused her diagnosed conditions. Dr. Lincow’s
February 23, 2005 report would indicate that appellant’s conditions were attributable solely to a
February 27, 2003 incident. However, appellant alleged that she first became aware of her
condition on November 2, 2002 and that she developed CTS as a result of performing repetitive
duties in the course of her employment. Dr. Lincow did not discuss appellant’s repetitive job
duties or address how her performance of those duties could have caused her current condition.
His description of a single incident that allegedly occurred on February 27, 2003, cannot, by
definition, support appellant’s occupational disease claim.

13

Id.

6

Appellant expressed her belief that her condition resulted from repetitive work activities.
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.14
Neither the fact that the condition became apparent during a period of employment nor the belief
that the condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.15 Causal relationship must be substantiated by reasoned medical
opinion evidence, which it is appellant’s responsibility to submit. Therefore, appellant’s belief
that her condition was caused by work-related activities is not determinative.
The Office advised appellant that it was her responsibility to provide a comprehensive
medical report which described her symptoms, test results, diagnosis, treatment and the doctor’s
opinion, with medical reasons, establishing a causal relationship between the identified
employment activities and the diagnosed condition. As the medical evidence of record does not
contain a probative medical opinion explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant, appellant
has failed to satisfy her burden of proof.16
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained an occupational disease in the performance of duty.

14

See Joe T. Williams, 44 ECAB 518, 521 (1993).

15

Id.

16

See supra note 5.

7

ORDER
IT IS HEREBY ORDERED THAT the May 31, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 20, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

